department of the treasury internal_revenue_service washington d c number release date date cc el gl br2 gl-603029-99 uiln memorandum for district_counsel kentucky-tennessee district from kathryn a zuba chief branch general litigation subject designation of federal tax deposits this responds to your request for assistance dated date this document is not to be cited as precedent issue can a taxpayer designate the application of a federal_tax_deposit conclusion yes a taxpayer can designate the application of a federal_tax_deposit ftd to be effective a designation must accompany the payment be in writing and clearly provide the period and type of tax to which it is to be applied background the internal_revenue_service received a letter from a taxpayer’s representative inquiring about the designation of federal tax deposits in the letter the writer questions the adequacy of published guidance advising taxpayers about their right to designate partial voluntary payments including ftds the writer believes that taxpayer’s should be advised of this right and instructed how to designate their federal tax deposits this letter was forwarded to your office to assist in answering the taxpayer’s representative’s inquiry after thorough research you concluded that the service’s published guidance provides taxpayers with adequate instructions regarding designation of voluntary payments including federal tax deposits we agree with this conclusion law analysis gl-603029-99 revenue rulings and procedures are an authoritative instrument of the commissioner of the internal revenue for announcing the official rulings and procedures of the internal_revenue_service revrul_73_305 1973_2_cb_43 sets forth the internal revenue service’s policy to apply a partial voluntary designated payments in accordance with the taxpayer’s directions revrul_79_284 1979_2_cb_83 extends the application of revrul_73_305 to withheld employment_taxes and collected excise_taxes where the taxpayer provides specific written instructions regarding the application see also revproc_99_10 1992_1_irb_11 effective for ftds required to be made after date revproc_84_58 1984_2_cb_501 provides that when no assessment has been made the service will honor the taxpayer’s designation of a payment in turn i f no designation is made by the taxpayer the internal_revenue_service will allocate partial payments of withheld employment_taxes and collected excise_taxes to tax penalty or interest in a manner serving its best interest revrul_79_284 1979_2_cb_83 policy statement p-5-60 date see also 961_f2d_867 9th cir 506_us_1050 808_f2d_411 5th cir generally designations will be accorded their ordinary meaning unless they are too ambiguous and uncertain to serve as directions to the internal_revenue_service see eg white v united_states u s t c cch big_number fed cl date notation fed deposit thru found too ambiguous to constitute specific written instructions hammon v united_states cl_ct checks sent to the internal_revenue_service contained ambiguous markings the service was allowed to apply the funds to preexisting delinquencies to be effective a designation must accompany the payment contain the taxpayer’s employer_identification_number ein the period and type of tax for which the payment is intended and if desired a detailed description of how the payment is to be allocated between the tax interest and penalty see eg 994_f2d_279 6th cir oral designation not binding upon internal_revenue_service 29_fedclaims_697 allocation must be in writing thus in a case of a voluntary payment sent directly to the service the designation should be made on the check itself in a case of a federal_tax_deposit on the other hand the designation should accompany the ftd coupon see 808_f2d_411 5th cir holding that see also in re technical knockout graphics inc 833_f2d_797 9th cir 703_f2d_1030 7th cir 326_f2d_451 10th cir gl-603029-99 designation on checks sent to a depository bank were ineffective because such direction never reach the internal_revenue_service finally the taxpayer should retain all evidence of the designation in the event the payment is misapplied on the basis of the foregoing we conclude that the applicable case law and published revenue rulings and procedures provide sufficient guidance to taxpayers wishing to designate their federal tax deposits if you have questions regarding this matter you may contact me at
